DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed March 19, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 28, 29, 31-36, and 38-47 are pending.
4.	In the replies filed on March 20, 2017 and October 23, 2017, applicant elected Group I, now claims 28, 29, 31-36, and 38-45,  a combination of N-acids of imino sugars and pipecolic acids for species A, combination of DAB and DNJ for species B, combination of ethanoic acid and propanoic acid for species C, Morus alba for species D, and strongly basic anion exchange resin for species E, with traverse.
5.	Claims 46 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 28, 29, 31-36, and 38-45 are examined on the merits in regards to the elected species.

Claim Rejections - 35 USC § 101
7.	Claims 28, 29, 31-36, and 38-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:


The Office Action contended that “N-acids of imino sugars including N-ethanoic acid of DAB, N-ethanoic acid of DNJ, and N-propanoic acid of DNJ are all naturally occurring compounds” and “pipecolic acid is also a naturally occurring compound”. (Office Action, p. 3). The Office Action noted that “the claims encompass mixtures of naturally occurring products” and then contended that “[a] change in the ratio or amount of compounds to create an ‘extract’ from a plant does not transform the claims into an exemption of the ‘judicial exception’ because amounts/ratios/percentages do not set forth a ‘markedly different’ structure as compared to the naturally-occurring product”. However, the claimed extract is not merely changing ratios or amounts. As explained above, the naturally-occurring product is the plant that includes primary compounds and secondary compounds. By removing the primary compounds, the resultant extract as claimed is markedly different.

The Office Action also contended that the recitation that the imino sugar content in the extract comprises less than 19% (w/w) DNJ of the imino sugar content “read on a composition with no DNJ” and therefore “does not create a structural distinction for claims 28 and 43 which reads on the isolated N-acids of imino sugars or isolate pipecolic acid.” (Office Action, p. 5). While Applicant respectfully disagrees, Applicant has amended claims 28 and 43 to each clarify that the content is greater than 0% and not more than 19%, i.e., does not include a composition with no DNJ. While DNJ is beneficial, it is also toxic, so reducing its amount, but not the overall efficacy of the extract is advantageous.

However, the closest naturally occurring counterpart is the individual compounds themselves rather than the plant as asserted by the applicant.  Please see Examples 1 and 3 in the Nature-Based Product examples.  Example 1 compares the results of individual compounds with the combination of the compounds to show a markedly distinct effect.  Example 3 compares a naturally occurring compound with the compound itself rather than the plant in which the compound is isolated from.  In this current application, there is no evidence to show that mixing 
Applicant also argues:
As noted in the present application, a problem with seeking to treat metabolic diseases with a single drug entity is that it “is not a selective inhibitor of any one a-glucosidase”, which can “give rise to side effects by inhibiting multiple glucosidases including digestive disaccharidases.” (Specification, paragraph [0040]). Further, “these typically operate via a single mechanism and most metabolic disorders are characterized by multiple effects which would benefit from treatment through multiple mechanisms and not just reducing glucose uptake from the digestive tract.” (Id. at paragraph [0041]). Here, the recited extract addresses these problems, and therefore improves the effectiveness for inhibiting glucosidase. (See e.g., paragraph [0273]-[0284]).

As noted in the MPEP, “[i]n Chakrabarty, the Supreme Court identified a claimed bacterium as a nature-based product having markedly different characteristics. This bacterium had a changed functional characteristic, i.e., it was able to degrade at least two different hydrocarbons as compared to naturally occurring Pseudomonas bacteria that can only degrade a single hydrocarbon.” (MPEP 2106.04(c)(II)(C)(l)). In other words, the claimed bacterium improved the functional characteristic to degrade hydrocarbons. Similarly, here the claimed composition improves the functional characteristic.




However, as discussed above, each of the claimed components naturally occurs in nature and is effective for inhibiting glucosidase (see, for example, the table on page 18 of Nash (US 2011/0015226) and Table 14 in applicant’s specification).  The combination of the ingredients is also effective for inhibiting glucosidase.  Thus, each compound appears to maintain its naturally occurring structure and properties and is merely present in the combination.  Applicant’s specification does not demonstrate that the combination of the ingredients actually represents an “improvement” in the effectiveness for inhibiting glucosidase.  Table 14 demonstrates the ability of the individual N-acids of imino sugars for inhibiting glucosidase but does not show the ability of any combination of the ingredients for inhibiting glucosidase.  Thus, there is no evidence to support the assertion that the combination of the N-acids of imino sugars and pipecolic acid shows a markedly distinct effect when compared with the individual naturally occurring ingredients.  In addition, applicant’s specification specifically defines the claimed extract as a fraction of mulberry leaves.  There is no evidence or reason to expect that any new compounds are formed when creating this fraction.  The fraction itself is a mixture of the naturally occurring compounds that are simply present in a particular fraction.  Thus, the claims to the extracts would tie up and monopolize a subset of compounds that are naturally present in the plant and are simply present in the selected fraction. Therefore, this argument is not persuasive.

8.	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655